DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonsson et al (2017/0004352) (herein “Jonsson”).	In regards to claims 1, 14 and 15, Jonsson teaches a processor-implemented anti-spoofing method (See; p[0005] for detecting a live or spoofed finger) comprising: extracting an input embedding vector from input biometric information (See; Fig. 1 for Feature vectors 102 extracted from present image 101); obtaining a fake embedding vector of a predetermined fake model based on fake biometric information (See; Fig. 1 and p[0123] for feature vectors 105 sent to liveness classifier 109 containing a class of fingerprints from live fingers and a class of fingerprints from imitated fingers); obtaining either one or both of a real embedding vector of a predetermined real model and an enrolled embedding vector of an enrollment model the enrollment model being generated based on biometric information of an enrolled user (See; Fig. 1 and p[0123] for feature vectors 105 sent to liveness classifier 109 containing a class of fingerprints from live fingers and a class of fingerprints from imitated fingers and feature vectors 106 which contains enrolled images of an enrolled user); determining a confidence value of the input embedding vector based on the fake embedding vector and either one or both of the real embedding vector and the enrolled embedding vector (See; Fig. 1 where feature vectors 102 are compared to enrolled user feature vectors 106 for similarity in step 107 and a similarity measure value is calculated in step 108. Further See Fig. 1 where feature vectors 105 indicative of an imitated finger are compared to the feature vectors of the user in liveness classifier 109); and determining whether the input biometric information is forged, based on the confidence value (See; Fig. 1 and p[0123] where a second signal 115 is sent from liveness classifier which is indicative of whether the fingerprint is imitated or not). Claim 14 is a non-transitory CRM embodiment and rejected for the same reasons above. 	In regards to claims 2 and 16, Jonsson teaches wherein the confidence value is determined based on a posterior probability between the input embedding vector and any one or any combination of the real embedding vector, the enrolled embedding vector, and the fake embedding vector (See; p[0025], p[0031] where the similarity values are trained by supervised learning algorithm to update the model, where posterior probability is a well-known type of conditional probability that updates prior probability with new information (learning algorithms)).	In regards to claim 3, Jonsson teaches wherein the posterior probability is calculated based on a distance or a similarity between the input embedding vector and the any one or any combination of the real embedding vector, the enrolled embedding vector, and the fake embedding vector (See; p[0025], p[0031] where the similarity values are trained by supervised learning algorithm to update the model, where posterior probability is a type of conditional probability that updates prior probability with new information (learning algorithms)).	In regards to claims 4 and 17, Jonsson teaches wherein the determining of the confidence value comprises: determining a value of a first category corresponding to a case in which the input biometric information is not forged, based on a first distance between the real embedding vector and the input embedding vector (See; Fig. 1 feature vector 102 of the inputted finger is compared for similarity with a enrolled feature vector 105 in the liveness classifier 109) and a third distance between the enrolled embedding vector and the input embedding vector (See; Fig. 1 enrolled feature vector 106 is compared with input feature vectors 102 in step 107); determining a value of a second category corresponding to a case in which the input biometric information is forged, based on a second distance between the fake embedding vector and the input embedding vector (See; Fig. 1 for liveness classifier determines if the finger is imitated or not); and determining the confidence value based on the value of the first category and the value of the second category (See; Fig. 1 where authentication 111 depends on multiple categories from steps 107/ 108, 109 and 110).	In regards to claim 5, Jonsson teaches wherein the determining of the value of the first category comprises performing a weighted summation of the third distance and a lower value of the first distance and the third distance (See; p[0033] for various classifiers which are well known to be able to use weighted summations such as K-NN, neural networks, etc.).

	In regards to claim 6, Jonsson teaches wherein the determining of the confidence value based on the value of the first category and the value of the second category comprises applying the value of the first category and the value of the second category to a Softmax function and determining the confidence value (See; p[0033] where the classifier can use neural networks and Naïve Bayes, where it is well known that Softmax functions are used in the final layer of a neural network based classifier as well as in Naïve Bayes classifiers).	In regards to claims 7 and 18, Jonsson teaches wherein the determining of the confidence value comprises: estimating either one or both of a first posterior probability between the input embedding vector and the real embedding vector and a third posterior probability between the input embedding vector and the enrolled embedding vector (See; p[0025], p[0031] where the similarity values are trained by supervised learning algorithm to update the model, where posterior probability is a well-known type of conditional probability that updates prior probability with new information (learning algorithms)); estimating a second posterior probability between the input embedding vector and the fake embedding vector; and determining the confidence value based on the second posterior probability and the either one or both of the first posterior probability and the third posterior probability (See; Fig. 1 where authentication 111 depends on multiple categories from steps 107/ 108, 109 and 110).

	In regards to claim 8, Jonsson teaches wherein: the determining of the confidence value comprises calculating one or more probability ratios based on the second posterior probability and either one or both of the first posterior probability and the third posterior probability vector (See; p[0025], p[0031] where the similarity values are trained by supervised learning algorithm to update the model, where posterior probability is a type of conditional probability that updates prior probability with new information (learning algorithms. Further see p[0033] for various classifiers which use ratios); and the determining of whether the input biometric information is forged comprises determining whether the input biometric information is forged based on the one or more probability ratios (See; Fig. 1 where the liveness classifier determines if the finger is imitated or not).

	In regards to claim 9, Jonsson teaches wherein the calculating of the one or more probability ratios comprises: calculating a first probability ratio between the first posterior probability and the second posterior probability; and calculating a second probability ratio between the second posterior probability and the third posterior probability (See; p[0025], p[0031] where the similarity values are trained by supervised learning algorithm to update the model, where posterior probability is a type of conditional probability that updates prior probability with new information (learning algorithms), and the determining of the confidence value comprises performing a weighted summation of the first probability ratio and the second probability ratio (See; Fig. 1 where authentication 111 depends on multiple categories from steps 107/ 108, 109 and 110. Further see; p[0033] for various classifiers which are well known to be able to use weighted summations such as K-NN, neural networks, etc.).	In regards to claims 10 and 21, Jonsson teaches determining one or more embedding vectors closest to the input embedding vector among a plurality of embedding vectors included in any one or any combination of the real model, the fake model and the enrollment model, to be a representative embedding vector (See; p[0031]-p[0033], p[0123], p[0159] for selecting a model which a classifier performs the classification on to decide whether a feature falls within one class or another of fake or real finger models).

	In regards to claim 11, Jonsson teaches wherein the fake embedding vector is an average value of a predetermined number of fake embedding vectors of the fake model that are closest to the input embedding vector (See; p[0068]-p[0070] and p[0080]-p[0081] for a mean / average of the similarity values, including those for imitated fingers).

	In regards to claims 12 and 22, Jonsson teaches wherein the extracting of the input embedding vector comprises extracting the input embedding vector from the input biometric information using a neural network that is trained to extract a feature for detecting whether biometric information is forged, and the neural network is trained based on the real biometric information and the fake biometric information (See; p[0033] where the classifiers for supervised training may be neural networks).

	In regards to claim 13, Jonsson teaches wherein the fake model corresponds to a set of fake embedding vectors extracted from the fake biometric information that is forged, and the real model corresponds to a set of real embedding vectors extracted from unspecified real biometric information that is not forged (See; p[0031]-p[0033], p[0123], p[0159] for selecting a model which a classifier performs the classification on to decide whether a feature falls within one class or another).	In regards to claim 19, Jonsson teaches wherein the calculating of the one or more probability ratios comprises: calculating a first probability ratio between the first posterior probability and the second posterior probability; and calculating a second probability ratio between the second posterior probability and the third posterior probability (See; p[0025], p[0031] where the similarity values are trained by supervised learning algorithm to update the model, where posterior probability is a type of conditional probability that updates prior probability with new information (learning algorithms), and the determining of the confidence value based on the first probability ratio and the second probability ratio (See; Fig. 1 where authentication 111 depends on multiple categories from steps 107/ 108, 109 and 110).	In regards to claim 20, Jonsson teaches wherein, for the determining of the confidence value based on the first probability ratio and the second probability ratio, the processor is configured to perform a weighted summation of the first probability ratio and the second probability ratio.(See; p[0033] for various classifiers which are well known to be able to use weighted summations such as K-NN, neural networks, etc.).	In regards to claim 23, Jonsson teaches a sensor configured to sense the biometric information (See; Fig. 4, Abstract and p[0098] for a fingerprint sensor).

	In regards to claim 24, Jonsson teaches wherein the sensor is a fingerprint sensor and the biometric information corresponds to a fingerprint (See; Fig. 4, Abstract and p[0098] for a fingerprint sensor detecting a fingerprint).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627